 

 

UNITED STATES DISTRICT COURT.
SOUTHERN DISTRICT OF NEW YORK

 

- Xx
NELLA MANKO, CIVIL ACTION
Plaintiff, — No. 20-CV-09928
-against- : |
LENOX HILL HOSPITAL; DANA A. MANNOR, M.D.;
NEW YORK STATE UNIFIED COURT SYSTEM;

NEW YORK STATE COURT OF APPEALS; ~ REQUEST
DECORATO COHEN SHEEHAN & FEDERICO LLP; TO WAIVE
GARSON DECORATO & COHEN, LLP; DECORATO & COHEN SERVICE OF
LLP; GARSON, GERSPACH, DECORATO & COHEN, LLP; A SUMMONS

LENOX HILL ANESTHESIOLOGY PLLC; “Anesthesiologist”
(a fictitious name); L-H. RADIOLOGISTS, P.C.;
MATTHEW B. LUBIN, M.D.; ALAN TIKOTSKY, M.D.;
ELTON STRAUSS, M.D.; THE MOUNT SINAI HOSPITAL;
THE MOUNT SINAI MEDICAL CENTER, INC.;
BENJAMIN A. NACHAMIE, M.D.; HERBERT S. SHERRY, M.D;
IRINA AVRUCHEVSKAYA, M.D.; SUSAN LEVIT, M.D.;
AARONSON RAPPAPORT FEINSTEIN & DEUTSCH, LLP;
KAUFMAN BORGEEST & RYAN LLP; C. CARDILLO, P.C.;
BERNARD H. BROOME, ESQ.; CARDILLO & KEYSER, P.C.;
LAW OFFICE OF BERNARD H. BROOME, PLLC;
NEW YORK CITY TRANSIT AUTHORITY; MEDREVIEW, INC.;
PROFESSIONAL EVALUATION GROUP, INC.;
CITY OF NEW YORK; LAW OFFICES OF DAVID A. GABAY;
DAVID A. GABAY, ESQ.; GABAY LAW GROUP P.C.; INSOURCE
STRATEGIES, INC.; LAW OFFICES OF DAVID A. GABAY, P.C.;
GORDON & SILBER, P.C.; RAWLINGS COMPANY, LLC;
THE STATE OF NEW YORK, ET AL.,

\ Defendants.

 

Xx

NELLA MANKO, Plaintiff, Pro Se, is requesting to waive service of the Summons in
this action. Enclosed are the following: (1) a copy of the Complaint; (2) two copies of waiver
form; and (3) a prepaid means of returning one signed copy of the form to me.

Dated: Brooklyn, NY
December 08, 2020 ‘ : =
NELLA MANKO, Plaintiff, Pro Se,
1735 East 13th Street, Apt. 3K, Brooklyn, NY 11229
Tel. No.: (718) 375-9067

Yo: NEW YORK STATE UNIFIED COURT SYSTEM and THE STATE OF NEW YORK
ATTORNEY GENERAL OFFICE,
28 Liberty Street, 16th Floor,
New York, New York 10005
 

 

© AO 399 (01/09) Waiver of the Service of Summons

 

 

UNITED STATES DISTRICT COURT
for the
Souther District of New York

NELLA MANKO,
Plaintiff
Vv

LENOX HILL HOSPITAL, ET AL.,
Defendant

Civil Action No, 20-CV-09928

Nee ee mee! Se ae

WAIVER OF THE SERVICE OF SUMMONS

To: NELLA MANKO _
(Name of the plaintiff's attorney or unrepresented plaintiff)

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

_ _ .. Lunderstand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

1 also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within

60 days from , the date when this request was sent (or 90 days if it was sent outside the

United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

 

Date:

Signature of the attorney or unrepresented party

 

"Printed name of party waiving service of summons ~ Printedname

 

. Address

E-mail address

“Telephone number

 

Duty to Avoid Uanecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

- “Good cause” does nat include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

- If the waiver is Signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service. Le : .

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the watver form, you are allowed more time to respond than if a summons had been served.
 

 

UNITED STATES DISTRICT COURT .
SOUTHERN DISTRICT OF NEW YORK

 

NELLA MANKO, |
Plaintiff,
-against-

LENOX HILL HOSPITAL; DANA A. MANNOR, M.D.;

NEW. YORK STATE UNIFIED COURT SYSTEM;

NEW YORK STATE COURT OF APPEALS; _

DECORATO COHEN SHEEHAN & FEDERICO LLP;
GARSON DECORATO & COHEN, LLP; DECORATO & COHEN
LLP; GARSON, GERSPACH, DECORATO & COHEN, LLP;
LENOX HILL ANESTHESIOLOGY PLLC; “Anesthesiologist”

_ (a fictitious name); L.H. RADIOLOGISTS, P.C.;

MATTHEW B. LUBIN, M.D.; ALAN TIKOTSKY, M.D.;

ELTON STRAUSS, M.D.; THE MOUNT SINAI HOSPITAL;

THE MOUNT SINAI MEDICAL CENTER, INC.;

BENJAMIN A. NACHAMIE, M.D.; HERBERT S. SHERRY, M. Ds

. IRINA AVRUCHEVSKAYA, M.D.; SUSAN LEVIT, MLD.;

AARONSON RAPPAPORT FEINSTEIN & DEUTSCH, LLP;
KAUFMAN BORGEEST & RYAN LLP; C. CARDILLO, P.C.;
BERNARD H. BROOME, FSQ.; CARDILLO & KEYSER, P.C.;
LAW OFFICE OF BERNARD H. BROOME, PLLC;

NEW YORK CITY TRANSIT AUTHORITY; MEDREVIEW, INC.;

- PROFESSIONAL EVALUATION GROUP, INC;
CITY OF NEW YORK; LAW OFFICES OF DAVID A. GABAY;
DAVID A. GABAY, ESQ.; GABAY LAW GROUP P.C.; INSOURCE.
STRATEGIES, INC.; LAW OFFICES OF DAVID A. GABAY, P.C.;
GORDON & SILBER, P.C.; RAWLINGS COMPANY, LLC;

_ APPELLATE DIVISION OF THE N.Y.S. SUPREME COURT

- _ (SECOND DEPARTMENT); APPELLATE DIVISION OF THE

N.Y.S. SUPREME COURT (FIRST DEPARTMENT);
THE STATE OF NEW YORK,

‘ Defendants.

xX

CIVIL ACTION
No. 20-CV- D992 2

VERIFIED

-COMPLAINT

JURY TRIAL
DEMANDED |

PRO SE FILING -
NEW CASE -
FEE PAID

ak mE va wi
Pabo./ aa.

l
i

ANOS LUNDD LUHLSIA'S A
Gag) kd G2 AUA Ute
ye

PLAINTIFF, PRO SE, complaining of the Defendants as and for her Complaint alleges and

shows to the Court as follows:
mo ABSTRACT

Plaintiff is suing for damages and relief. Plaintiff requests relief to reverse ail Court of Appeals
orders and all Appellate Divisions orders related to all plaintiff's Supreme Court cases (including
(but not limiting) cases: Kings Co. Index No. 30972/2004, New York Co. Index Nos.:
113306/2006, 109296/2007), including (but not limiting) orders: Court of Appeals order, dated
November 20, 2017, SSD No. 61; Court of Appeals order, dated November 20, 2017, Mo. No.
2017-746; Court of Appeals order, dated November 20, 2017, Mo. No. 2017-847).

Page 1 of 144

wee
 

 

—

FecdlE:< Office.

Address: 6 BARCLAY ST
NEW YORK ,
NY 10007

Location: AYZEN

Device ID: -BIC02

Transaction: 940283346777

 

FedEx Priority Overnight

781099419810 4,00 Tb (M) 44,88
Direct Signature Required
Declared Value 0

Recipient Address:
ATTORNEY GENERAL OFFICE
28 LIBERTY STREET
16TH FLOOR
New York, NY 10005
0000000000

Scheduled Delivery Date 12/9/2070

Pricing aptian:
STANDARD RATE

Package Information:

Fedex Pak
shipment subtotal; $44.08
Total Due: $44.68
(S$) CreditCard: $44.88
eke 054

he: Weight entered warually
$ = Weight read fron scale
T = Taxable item

Terms and Conditions apply. See
fedex.con/us/service-guide for details.

Visit us at: fedex .com

Or call 1,800.GoFedEx
1,800,463 33939

Bec 0B, 2020 9:27:53 PM

eee WE LISTEN debs

Tell us how we're doing
& receive a disenint an vatir next order!

 
